

117 HR 4920 IH: To establish a working group on electric vehicles.
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4920IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Ross introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Science, Space, and Technology, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a working group on electric vehicles.1.Electric vehicle working group(a)Establishment of working group(1)In generalNot later than 240 days after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Energy (referred to in this section as the Secretaries) shall jointly establish a working group (referred to in this section as the working group) to make recommendations on the development, adoption, and integration of light and heavy duty electric vehicles into the transportation and energy systems of the United States.(2)Membership(A)In generalThe working group shall be composed of—(i)the Secretaries (or designees), who shall be co-chairs of the working group; and(ii)not more than 25 members to be appointed by the Secretaries, of whom—(I)not more than 6 shall be Federal stakeholders as described in subparagraph (B); and(II)not more than 19 shall be non-Federal stakeholders as described in subparagraph (C).(B)Federal stakeholdersThe working group—(i)shall include not less than 1 representative of each of—(I)the Department of Transportation;(II)the Department of Energy;(III)the Environmental Protection Agency; (IV)the Council on Environmental Quality; and(V)the General Services Administration; and(ii)may include a representative of any other Federal agency the Secretaries consider to be appropriate.(C)Non-Federal stakeholders(i)In generalThe working group—(I)shall include not less than 1 representative of each of—(aa)a manufacturer of electric vehicles or the relevant components of electric vehicles;(bb)an owner, operator, or manufacturer of electric vehicle charging equipment;(cc)the public utility industry;(dd)a public utility regulator or association of public utility regulators;(ee)the transportation fueling distribution and retailer industry;(ff)the energy provider industry;(gg)the automotive dealing industry;(hh)the passenger transportation industry;(ii)an organization representing a unit of local government;(jj)a regional transportation or planning agency;(kk)an organization representing State departments of transportation;(ll)an organization representing State departments of energy or State energy planners;(mm)an expert in intelligent transportation systems and technologies;(nn)organized labor;(oo)the trucking industry;(pp)Tribal governments; and(qq)the property development industry; and(II)may include a representative of any other non-Federal stakeholder that the Secretaries consider to be appropriate.(ii)RequirementThe Secretaries shall ensure that the members of the working group selected under clause (i) shall include—(I)individuals with a balance of backgrounds, experiences, and viewpoints; and(II)individuals that represent geographically diverse regions of the United States, including from rural, urban, and suburban areas. (3)Meetings(A)In generalThe working group shall meet not less frequently than once every 120 days.(B)Remote participationA member of the working group may participate in a meeting of the working group via teleconference or similar means.(4)CoordinationIn carrying out the duties of the working group, the working group shall coordinate and consult with any existing Federal interagency working groups on fleet conversion or other similar matters related to electric vehicles.(b)Joint report and strategy on electric vehicle adoption, opportunities, and challenges(1)In generalThe Secretaries, in consultation with the working group, shall submit to Congress by each of the deadlines described in paragraph (2)—(A)a report on the status of electric vehicle adoption and opportunities for and challenges to expanding adoption of electric vehicles, including—(i)a description of the barriers and opportunities to scaling up electric vehicle adoption nationwide, with recommendations for issues relating to—(I)consumer behavior;(II)charging infrastructure needs, including standardization and smart charging;(III)manufacturing and battery costs, including the raw material shortages for batteries and electric motor magnets;(IV)the adoption of electric vehicles for low- and moderate-income individuals and underserved communities, including charging infrastructure access and vehicle purchase financing;(V)business models for charging electric vehicles outside the home, including wired and wireless charging;(VI)charging infrastructure permitting and regulatory issues;(VII)the connections between housing and transportation costs and emissions;(VIII)freight transportation, including local, port and drayage, regional, and long-haul trucking;(IX)intercity passenger travel;(X)the need or potential for model building codes for charging infrastructure;(XI)the process by which governments collect a user fee for the contribution of electric vehicles to funding roadway improvements and potential investments in charging infrastructure;(XII)State and local level policies, incentives, and zoning efforts;(XIII)the installation of highway corridor signage;(XIV)cybersecurity of charging infrastructure;(XV)secondary markets and recycling for batteries, including battery collection initiatives;(XVI)grid integration;(XVII)energy storage; and(XVIII)specific regional or local issues that—(aa)are associated with—(AA)the issues described in subclauses (I) through (XVII); or(BB)urban or rural environments; and(bb)may not appear nationwide, but hamper a nationwide adoption or coordination of electric vehicles;(ii)examples of successful public and private models and demonstration projects that encourage electric vehicle adoption; and(iii)an analysis of current efforts to overcome the barriers described in clause (i); and(B)a strategy that describes how the Federal Government, States, units of local government, and industry can—(i)set quantitative targets for transportation electrification;(ii)overcome the barriers described in subparagraph (A)(i);(iii)identify areas of opportunity in research and development to improve battery manufacturing, mineral mining, recycling costs and battery collection, material recovery, and battery performance for electric vehicles;(iv)enhance Federal interagency coordination to promote electric vehicle adoption;(v)promote electric vehicle knowledge and expertise within State and local governments;(vi)prepare the workforce for the adoption of electric vehicles, including through collaboration with labor unions, colleges and other educational institutions, and relevant manufacturers;(vii)expand electric vehicle and charging infrastructure—(I)knowledge and use among Federal, State, and local governments, school districts, and private entities; and(II)adoption among the fleets of the entities described in subclause (I);(viii)expand knowledge of the benefits of electric vehicles among the general public;(ix)maintain the global competitiveness of the United States in the electric vehicle and charging infrastructure markets;(x)provide clarity in regulations to improve national uniformity with respect to electric vehicles; and(xi)ensure the sustainable integration of electric vehicles into the national electric grid.(2)DeadlinesA joint report and strategy under paragraph (1) shall be submitted by—(A)for the first report, not later than 18 months after the date on which the working group is established under subsection (a)(1);(B)for the second report, not later than 2 years after the date on which the first report is required to be submitted under subparagraph (A); and(C)for the third report, not later than 2 years after the date on which the second report is required to be submitted under subparagraph (B).(3)Information(A)In generalThe Secretaries may enter into an agreement with the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine to provide, track, or report data, information, or research to assist the Secretaries in carrying out paragraph (1). (B)Use of existing informationIn developing the report and strategy under paragraph (1), the Secretaries and the working group shall consider existing Federal, State, local, private sector, and academic data and information relating to electric vehicles and, to the maximum extent practicable, coordinate with the entities that publish that information—(i)to prevent duplication of efforts by the Federal Government; and(ii)to leverage existing information and complementary efforts. (c)Electric vehicle resource guide(1)In generalThe Secretaries shall electronically publish and update a resource guide to provide information to increase knowledge about electric vehicles and necessary charging infrastructure for consumers, State, local, and Tribal governments (including transit agencies or authorities, public tolling authorities, metropolitan planning organizations, public utility commissions, and public service companies), and businesses that sell motor vehicles.(2)InclusionsA resource guide under paragraph (1) shall include—(A)information on—(i)the general characteristics of electric vehicles (including passenger vehicles, electric vehicles for public transportation, school buses, and electric vehicles for commercial use); and(ii)the types of charging solutions available to consumers, including, to the maximum extent practicable, a digitally accessible compilation of existing mapping of publicly available charging stations in the United States;(B)information on electrifying business and government vehicle fleets;(C)information on Federal grant programs available to State and local governments for the purchase of electric vehicles for public transportation;(D)a description of current financial and nonfinancial incentives for electric vehicles; and(E)any other information that—(i)a representative of industry or State or local government requests to be included; and(ii)the working group recommends and determines to be appropriate.(3)Use of existing guidesIn publishing and maintaining the resource guide under paragraph (1), the Secretaries and the working group shall consider existing Federal, State, local, private sector, and academic guides relating to electric vehicles and, to the maximum extent practicable, coordinate with the entities publishing those guides—(A)to prevent duplication of efforts by the Federal Government; and(B)to leverage existing information and complementary efforts.(4)Resource guide outreachThe Secretaries, in consultation with the working group, shall conduct outreach to consumers, State, local, and Tribal governments (including transit agencies or authorities, public tolling authorities, metropolitan planning organizations, public utility commissions, and public service companies), and businesses that sell motor vehicles through the websites of the Department of Transportation and the Department of Energy, social media, and other methods—(A)to provide the resource guide under paragraph (1) to interested stakeholders, including relevant consumer groups and transportation-related organizations;(B)to promote the use of electric vehicles in both government and industry fleets; and(C)to educate individuals involved in the sale of motor vehicles about the benefits of electric vehicles.(5)Subsequent resource guidesNot less frequently than every 2 years for the duration of the working group, the working group shall publish an update to the resource guide under paragraph (1), as appropriate based on technological innovation and subsequent information.(6)AccessibilityThe Secretaries shall each maintain the resource guide under paragraph (1) on a designated website, which may be an existing website, of each Secretary relating to electric vehicles.(d)CoordinationTo the maximum extent practicable, the Secretaries and the working group shall carry out this section using all available existing resources, websites, and databases of Federal agencies, such as the Alternative Fuels Data Center, the Energy Efficient Mobility Systems program, and the Clean Cities Coalition Network.(e)FundingThe Secretaries shall carry out this section using existing funds made available to the Secretaries and not otherwise obligated, of which—(1)50 percent shall be from funds made available to the Secretary of Transportation; and(2)50 percent shall be from funds made available to the Secretary of Energy. (f)TerminationThe working group shall terminate on the date on which the third report under subsection (b) is submitted.